UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 10-4451


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

JAMES PATRICK MONDELL,

               Defendant – Appellant.



                            No. 10-4457


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

JAMES PATRICK MONDELL,

               Defendant – Appellant.



                            No. 10-4458


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.
JAMES PATRICK MONDELL,

                Defendant – Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Greenville; Rock Hill; Charleston.
Henry M. Herlong, Jr., Senior District Judge.    (6:09-cr-01078-
HMH-1; 0:05-cr-00174-HMH-2; 2:04-cr-00109-HMH-2)


Submitted:   November 18, 2010           Decided:     January 14, 2011


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Guy J. Vitetta, Daniel Island, South Carolina, for Appellant.
William Jacob Watkins, Jr., OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

               James       Mondell    appeals        the     forty     month,     twenty-four

month,       and    thirty-three         month       consecutive       sentences         imposed

following      his     guilty       plea    to       one    count    of    bank     fraud,    in

violation of 18 U.S.C. §§ 2, 1344 (2006), and two supervised

release violations.             Counsel for Mondell filed a brief in this

court    in    accordance       with     Anders       v.     California,      386    U.S.    738

(1967), certifying that there are no non-frivolous issues for

appeal, but questioning whether the district court erred when it

imposed consecutive, rather than concurrent, sentences.                                  Finding

no reversible error, we affirm the conviction and sentence.

               As    counsel       for     Mondell         advocated      within-Guidelines

sentences without asking for the sentences to run concurrently,

we   review        Mondell’s       sentence      for       plain     error.        See    United

States v.          Lynn,     592     F.3d     572,          576-77     (4th       Cir.     2010)

(unpreserved sentencing errors reviewed only for plain error).

In reviewing a sentence, we begin by examining the record for

significant procedural error.                    Gall v. United States, 552 U.S.

38, 51 (2007).               If there are no procedural errors, we then

consider the substantive reasonableness of the sentence, taking

into     account       the     totality       of      the     circumstances.              United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                                Where, as

here, a defendant is sentenced to multiple terms of imprisonment

at     the    same     time,    the      district          court    may    order    that     the

                                                 3
sentences    run        concurrently      or     consecutively.           18       U.S.C.

§ 3584(a) (2006); see also United States v. Johnson, 138 F.3d

115, 118-19 (4th Cir. 1998).              In determining whether the terms

will run concurrently or consecutively, the district court must

consider    the    18    U.S.C.    § 3553(a)      (2006)     factors.        18    U.S.C.

§ 3584(b).

            We hold that the district court did not err when it

imposed consecutive sentences.                 The court explicitly considered

the   § 3553(a)         factors,     specifically          emphasizing        Mondell’s

extensive    criminal       history,       his     exceedingly     high        criminal

history category, and the need for deterrence.                     The imposition

of consecutive sentences was well within its discretion under 18

U.S.C.    § 3584(a).        Because    there      was   no   error,     we    need   not

determine whether the error was plain.                  A review of the record

reveals    that    the     district      court    did   not     commit       any   other

sentencing errors.          Therefore, we hold that the district court

imposed a reasonable sentence.

            In accordance with Anders, we have examined the entire

record and find no other meritorious issues for appeal.                               We

therefore affirm the district court’s judgment.                         Consequently,

we deny Mondell’s motion for an extension of time in which to

file a pro se supplemental brief.                   This court requires that

counsel inform Mondell, in writing, of the right to petition the

Supreme    Court    of    the   United    States    for      further    review.       If

                                           4
Mondell requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this   court   for      leave   to       withdraw      from    representation.

Counsel’s motion must state that a copy thereof was served on

Mondell.

            We dispense with oral argument because the facts and

legal    contentions   are     adequately       presented      in    the    materials

before   the   court   and    argument        would   not    aid    the    decisional

process.

                                                                             AFFIRMED




                                          5